Exhibit 10.32

 

NATURE’S SUNSHINE PRODUCTS, INC.

2012 STOCK INCENTIVE PLAN
NON-INCENTIVE STOCK OPTION AGREEMENT

 

This NON-INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) is made this 6 day
of May, 2013, by and between Nature’s Sunshine Products, Inc., a Utah
corporation (the “Company”), and Matthew L. Tripp, an individual resident of
Washington (“Employee”).

 

1.             Grant of Option.  The Company hereby grants Employee the option
(the “Option”) to purchase all or any part of an aggregate of 50,000 shares (the
“Shares”) of Common Stock of the Company at the exercise price of $14.63 per
share (the closing price of the Company’s Common Stock on the date of this
agreement) according to the terms and conditions set forth in this Agreement and
in the Nature’s Sunshine Products, Inc. 2012 Stock Incentive Plan (the “Plan”). 
The Option will not be treated as an incentive stock option within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). 
The Option is issued under the Plan and is subject to its terms and conditions. 
A copy of the Plan will be furnished upon request of Employee.

 

The Option shall terminate at the close of business ten years from the date
hereof.

 

2.             Vesting of Option Rights.

 

(a)           Except as otherwise provided in this Agreement, the Option may be
exercised by Employee in accordance with the following schedule:

 

On or after each of
the following dates:

 

Number of non-cumulative 
Shares with respect to 
which the Option is 
exercisable:

 

 

 

May 6, 2014

 

16,667

 

 

 

May 6, 2015

 

16,667

 

 

 

May 6, 2016

 

16,666

 

(b)           During the lifetime of Employee, the Option shall be exercisable
only by Employee and shall not be assignable or transferable by Employee, other
than by will or the laws of descent and distribution.

 

3.             Exercise of Option after Death or Termination of Employment.  The
Option shall terminate and may no longer be exercised if Employee ceases to be
employed by the Company or its affiliates, except that:

 

(a)           If Employee’s employment shall be terminated for any reason,
voluntary or involuntary, other than for “Cause” (as defined in Section 3(e)) or
Employee’s death

 

--------------------------------------------------------------------------------


 

or disability (within the meaning of Section 22(e)(3) of the Code), Employee
may, at any time within a period of 3 months after such termination, exercise
the Option to the extent the Option was exercisable or becomes exercisable by
Employee on the date of the termination of Employee’s employment.

 

(b)           If Employee’s employment is terminated for Cause, the Option shall
be terminated as of the date of the act giving rise to such termination.

 

(c)           If Employee shall die while the Option is still exercisable
according to its terms or if employment is terminated because Employee has
become disabled (within the meaning of Section 22(e)(3) of the Code) while in
the employ of the Company and Employee shall not have fully exercised the
Option, such Option may be exercised at any time within 12 months after
Employee’s death or date of termination of employment for disability by
Employee, personal representatives or administrators or guardians of Employee,
as applicable, or by any person or persons to whom the Option is transferred by
will or the applicable laws of descent and distribution, to the extent of the
full number of Shares Employee was entitled to purchase under the Option on
(i) the earlier of the date of death or termination of employment or (ii) the
date of termination for such disability, as applicable.

 

(d)           Notwithstanding the above, in no case may the Option be exercised
to any extent by anyone after the termination date of the Option.

 

(e)           “Cause” shall mean (i) the willful and continued failure by
Employee substantially to perform his or her duties and obligations (other than
any such failure resulting from his or her incapacity due to physical or mental
illness), (ii) Employee’s conviction or plea bargain of any felony or gross
misdemeanor involving moral turpitude, fraud or misappropriation of funds or
(iii) the willful engaging by Employee in misconduct which causes substantial
injury to the Company or its affiliates, its other employees or the employees of
its affiliates or its clients or the clients of its affiliates, whether
monetarily or otherwise.  For purposes of this subsection, no action or failure
to act on Employee’s part shall be considered “willful” unless done or omitted
to be done by Employee in bad faith and without reasonable belief that his or
her action or omission was in the best interests of the Company.

 

4.             Acceleration of Vesting.

 

(a)           In the event that Employee’s employment is terminated by the
Company for any reason, other than for Cause, or by reason of Employee’s death
or disability, the portion of the Option that would have vested during the 12
month period immediately following such termination, but for the fact of
Employee’s termination, shall fully vest and become immediately exercisable.

 

(b)           Additionally, upon the occurrence of a “Change in Control Event”
(as defined below):

 

(i)            If in connection with the Change in Control Event, the Acquiring
Person (as defined below) elects to continue this Option in effect (or
substitute a

 

2

--------------------------------------------------------------------------------


 

similar option for this Option) and to replace the shares of Common Stock
issuable upon exercise of this Option with other equity securities that are
registered under the Securities Act of 1933 and are freely transferable under
all applicable federal and state securities laws and regulations, with
appropriate adjustments as to the number of shares purchasable thereunder and
the exercise price thereof, this Option shall remain subject to the vesting
schedule set forth in Section 2 and otherwise become exercisable in full if:

 

(A)          at any time after the date of the Change in Control Event,
Employee’s employment with the Company (or any successor company or affiliated
entity with which Employee is then employed) is terminated for any reason set
forth in Section 4(a) above; or

 

(B)          within 24 months after the date of the Change in Control Event,
Employee’s employment with the Company (or any successor company or affiliated
entity with which Employee is then employed) is terminated by Employee for “Good
Reason” (as defined below).

 

(ii)           If the Change in Control Event does not meet the criteria
specified in subsection (b)(i) above, this Option shall fully vest and become
immediately exercisable upon the Change in Control Event.

 

(c)           For purposes of this Agreement, “Change in Control Event” shall
mean:

 

(i)            approval by the stockholders of the Company of a plan of complete
dissolution or liquidation of the Company;

 

(ii)           consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business
Combination:  (A) more than 50% of the total voting power of (x) the corporation
resulting from such Business Combination (the “Surviving Corporation”), or
(y) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of at least 90% of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities (as defined in subsection (c)(iv)) that
were outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Business Combination, (B) no person (other than any employee
benefit plan (or related trust) sponsored or maintained by the Surviving
Corporation or the Parent Corporation) is or becomes the beneficial owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect

 

3

--------------------------------------------------------------------------------


 

directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Business
Combination were Incumbent Directors (as defined in subsection (c)(v)) at the
time of the approval by the Company’s board of directors (the “Board”) of the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”);

 

(iii)          consummation of a sale of all or substantially all of the
Company’s business and/or assets to a person or entity which is not a
subsidiary; or

 

(iv)          any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more
(an “Acquiring Person”) of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this subsection (c)(iv) shall not be deemed to be a Change in Control Event by
virtue of any of the following acquisitions:  (A) by the Company or any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction, as defined in subsection (c)(ii); or

 

(v)           during any period not longer than two consecutive years,
individuals who at the beginning of such period constituted the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
beginning of such period whose election or nomination for election was approved
by a vote of a least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director, provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be deemed to be
an Incumbent Director.

 

(d)           For purposes of this Agreement, “Continuing Director” shall mean
any Incumbent Director, who, while such person is a member of the Board, is not
an Acquiring Person or an Affiliate or Associate (as defined below) of an
Acquiring Person, or a representative of an Acquiring Person or of any such
Affiliate or Associate; and for purposes hereof, “Affiliate” and “Associate”
shall have the respective meanings ascribed to such terms in Rule 12b-2
promulgated under the Exchange Act.

 

4

--------------------------------------------------------------------------------


 

(e)           For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events following a Change in Control Event,
except for the occurrence of such an event in connection with the termination of
Employee’s employment by the Company (or any successor company or affiliated
entity then employing Employee) for Cause, disability or death:

 

(A)          the assignment to Employee of employment duties or responsibilities
which are not substantially comparable in responsibility to the employment
duties and responsibilities held by Employee immediately prior to the Change in
Control Event;

 

(B)          a reduction in Employee’s base salary as in effect immediately
prior to the Change in Control Event or as the same may be increased from time
to time during the term of this Agreement; or

 

(C)          requiring Employee to work in a location more than 50 miles from
Employee’s office location immediately prior to the Change in Control Event,
except for requirements of temporary travel on the Company’s business to an
extent substantially consistent with Employee’s business travel obligations
immediately prior to the Change in Control Event.

 

(f)            Notwithstanding any of the foregoing to the contrary, any
acceleration of the Option shall be subject to and conditioned on compliance
with applicable regulatory requirements, including, without limitation,
Section 409A of the Internal Revenue Code.

 

5.             Method of Exercise of Option.  Subject to the foregoing, the
Option may be exercised in whole or in part from time to time by serving written
notice of exercise on the Company at its principal office within the Option
period.  The notice shall state the number of Shares as to which the Option is
being exercised and shall be accompanied by payment of the exercise price. 
Payment of the exercise price shall be made (i) in cash (including bank check,
personal check or money order payable to the Company), (ii) with the approval of
the Company (which may be given in its sole discretion), by delivering to the
Company for cancellation shares of the Company’s Common Stock already owned by
Employee having a Fair Market Value (as defined in the Plan) equal to the full
exercise price of the Shares being acquired, or (iii) with the approval of the
Company (which may be given in its sole discretion), by delivering to the
Company a combination thereof.  In addition, with the approval of the Company
(which may be given in its sole discretion), the Option may be exercised by
delivering to the Employee, a number of Shares having an aggregate Fair Market
Value (determined as of the date of exercise) equal to the excess, if positive,
of the Fair Market Value of the Shares underlying the Option being exercised, on
the date of exercise, over the exercise price of the Option for such Shares.

 

5

--------------------------------------------------------------------------------


 

6.             Miscellaneous.

 

(a)           Plan Provisions Control.  In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.

 

(b)           No Rights of Stockholders.  Neither Employee, Employee’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of Employee,
Employee’s legal representative or permissible assignee, as applicable.

 

(c)           No Right to Employment.  The grant of the Option shall not be
construed as giving Employee the right to be retained in the employ of, or as
giving a director of the Company or an Affiliate (as defined in the Plan) the
right to continue as a director of the Company or an Affiliate with, the Company
or an Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment or position at any time, with or without
cause.  In addition, the Company or an Affiliate may at any time dismiss
Employee from employment, or terminate the term of a director of the Company or
an Affiliate, free from any liability or any claim under the Plan or the
Agreement.  Nothing in the Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate.  The Option granted hereunder shall not form any part of the wages or
salary of Employee for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment.  Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Agreement or Plan which such employee might otherwise have enjoyed but
for termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.  By
participating in the Plan, Employee shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee (as defined in the Plan) and
shall be fully bound thereby.

 

(d)           Governing Law.  The validity, construction and effect of the Plan
and the Agreement, and any rules and regulations relating to the Plan and the
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Utah.

 

(e)           Severability.  If any provision of the Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

 

6

--------------------------------------------------------------------------------


 

(f)            No Trust or Fund Created.  Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Employee or any
other person.

 

(g)           Headings.  Headings are given to the Sections and subsections of
the Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

 

(h)           Conditions Precedent to Issuance of Shares.  Shares shall not be
issued pursuant to the exercise of the Option unless such exercise and the
issuance and delivery of the applicable Shares pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act of 1934, as amended, the
rules and regulations promulgated thereunder, the requirements of any applicable
Stock Exchange and the Utah Revised Business Corporation Act.  As a condition to
the exercise of the purchase price relating to the Option, the Company may
require that the person exercising or paying the purchase price represent and
warrant that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation and warranty is required by law.

 

(i)            Withholding.  In order to provide the Company with the
opportunity to claim the benefit of any income tax deduction which may be
available to it upon the exercise of the Option and in order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Employee.

 

(j)            Consultation With Professional Tax and Investment Advisors.  The
holder of this Award acknowledges that the grant, exercise, vesting or any
payment with respect to this Award, and the sale or other taxable disposition of
the Shares acquired pursuant to the exercise thereof, may have tax consequences
pursuant to the Code or under local, state or international tax laws.  The
holder further acknowledges that such holder is relying solely and exclusively
on the holder’s own professional tax and investment advisors with respect to any
and all such matters (and is not relying, in any manner, on the Company or any
of its employees or representatives).  Finally, the holder understands and
agrees that any and all tax consequences resulting from the Award and its grant,
exercise, vesting or any payment with respect thereto, and the sale or other
taxable disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the responsibility of the holder without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse such holder for such taxes or other items.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
date set forth in the first paragraph.

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

/s/ Steve Bunker

 

Name:

Steve Bunker

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

MATTHEW L. TRIPP

 

 

 

 

 

/s/ Matthew L. Tripp

 

8

--------------------------------------------------------------------------------